Citation Nr: 9900466	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-22 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased rating for a right knee 
disorder, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to February 
1993. 

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a September 1993 RO decision which denied the 
veterans claim for service connection for a low back 
disorder, and granted service connection for a right knee 
disorder (rated 10 percent) and a left knee disorder (rated 0 
percent).  By a March 1996 RO decision, the rating for a left 
knee disorder was increased from 0 to 10 percent.  The 
veteran appeals to the Board for service connection for a low 
back disorder and for increased ratings for right and left 
knee disorders.

The Board notes there are other matters which are not 
properly on appeal.  In this regard, a September 1993 RO 
decision granted service connection and a 0 percent rating 
for residuals of a compression fracture of the 7th vertebra 
of the thoracic spine (T7).  The veteran filed a timely 
notice of disagreement, seeking a compensable rating.  A 
December 1994 RO decision confirmed the noncompensable 
rating.  In March 1996, the RO hearing officer granted the 
veteran an increased rating, to 10 percent, for residuals of 
a T7 fracture.  An issue of an increase in the 10 percent 
rating for residuals of a T7 fracture was addressed in a 
December 1997 supplemental statement of the case.  However, 
the veteran never perfected an appeal of that issue by filing 
a substantive appeal, and thus such issue is not properly 
before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(1998); Roy v. Brown, 5 Vet. App. 554 (1993).  In March 1996, 
the RO granted service connection and a 30 percent rating for 
post-traumatic stress disorder (PTSD), and the veteran was so 
informed.  He never initiated an appeal, by filing a notice 
of disagreement, for an increased rating for PTSD; and 
although the issue was addressed in a December 1997 
supplemental statement of the case, the veteran never 
submitted a substantive appeal on this issue.  Thus such 
matter is not before the Board.  Id.  


FINDINGS OF FACT
 
1.  One of the veterans low back disorders is spina bifida 
occulta, which is a congenital or developmental defect; 
however, he also has superimposed chronic lumbar strain which 
began in service.

2.  The veterans right and left knee disorders are both 
manifested by complaints of pain, with range of motion from 0 
degrees to 130 degrees, and no objective signs of 
instability.


CONCLUSIONS OF LAW

1.  Service connection is precluded for the congenital or 
developmental defect of spina bifida occulta; however, the 
superimposed chronic lumbar strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(1998). 

3.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the Navy from July 1986 
to February 1993.

When the veteran was examined for enlistment purposes in July 
1986, no pertinent abnormalities were noted. 

Service medical records, dated in October 1986, show that the 
veteran was treated for bilateral patellofemoral syndrome.  
It was noted that such had been previously diagnosed in 
August 1986 (shortly after his enlistment).

A September 1987 service medical record shows that the 
veteran complained of low back pain subsequent to lifting.  
On examination of the back, he had no deformities; he had 
full range of motion with pain; and there was some spasm in 
the right lower lumbar region.  The assessment was low back 
pain.  Medication, moist heat, bed rest, and limited duty for 
48 hours were recommended. 

The veteran was involved in a motor vehicle accident in 
October 1987, during his period of active service.  He was 
treated at the emergency room of a Naval Hospital.  He 
complained of mid and low back pain without radiation.  He 
said he had some twitching in his legs but no numbness.  It 
was noted that he had a known history of low back pain with 
weight lifting, and that there were no current signs of back 
trauma.  On examination of the back, there was mild, diffuse, 
spinous tenderness about the lower thoracic spine.  He had 
minimal muscle spasms of the lumbar spine.  He had active 
range of motion of the back with mild low back pain.  X-rays 
showed a compression fracture of the T7 vertebra; X-rays of 
the lumbar spine were negative.  The assessment/diagnosis was 
a low back strain, status post motor vehicle accident.  It 
was recommended that he use medication, ice and heat, and 
take bedrest.  Light duty for three days was also 
recommended.

Service medical records (dated a few days after the accident) 
indicate that the veteran complained of constant back pain, 
which he said was stabbing in nature and which was aggravated 
with movement.  He said he had been taking his medication but 
that such gave him only minimal relief.  On examination, it 
was noted that his back pain was localized to the mid 
thoracic area; and it was also noted that he had paraspinal 
spasms in that area.  The impression was acute muscle spasm, 
improved.  There were no pertinent objective findings with 
respect to the low back.

Later service medical records, dated in November and December 
1987, show that the veteran was seen for thoracic spine 
problems.  The assessments included a compression fracture of 
T7stable, and back pain secondary to a T7 fracturestable.

In January and February 1988, the veteran presented for 
treatment of pain at the T7 level.  He said he had a history 
of sustaining a T7 compression fracture in a motor vehicle 
accident in October 1987.  He also reported a history of low 
back pain.  The various assessments included possible 
fibromyositis from an old trauma, pain from a compression 
fracture at T7, and thoracic muscle fatigue at the site of a 
healing T7 fracture.  In March 1988, he reported he had 
experienced a big improvement in his back condition, but 
still had pain and discomfort in the middle back area.  The 
assessment was thoracic back pain. 

A June 1991 physical examination report shows that the 
veteran reported he had bilateral patellofemoral syndrome, 
with the left side worse than the right side.  A low back 
disorder was not indicated, although it was noted there was 
pain in the T7 area.  On an associated medical history form, 
the veteran reported that he had a history of back pain, 
broken bones, and a trick or locked knee. 

Service medical records, dated in June 1991, show that the 
veteran complained of low back pain and it was noted that he 
had been previously treated for an old fracture at T7.

In October 1991, the veteran underwent bilateral knee 
arthroscopy with a lateral release. 
 
A November 1991 Medical Board examination report reveals the 
medical history that the veteran had been repeatedly 
diagnosed as having recurrent lateral subluxation of the 
patella of both knees and had been treated with strengthening 
exercises.

Service medical records, dated in January 1992, show that the 
veteran complained of thoracic spine pain with increased 
radicular symptoms.  

In May 1992, the veteran underwent a medial capsular 
plication of the right knee and a tibial tubercle transfer of 
the right knee.  Service medical records dated from June 1992 
to August 1992, show that the veteran was treated for right 
knee symptoms. 

An October 1992 Medical Board examination report shows that 
the veteran complained of occasional discomfort of the back, 
especially with prolonged standing.  He said he had 
occasional spasms of the mid thoracic spine.  A back 
examination was noted as negative.  The primary diagnoses 
were patellofemoral syndrome, and an old compression fracture 
of T7 (stable).  In January 1993, a Physical Evaluation Board 
found the veteran was medically unfit for service due to 
patellofemoral syndrome and residuals of a T7 fracture; and 
in February 1993, the veteran was medically discharged from 
service, with severance pay, due to the conditions.

In February 1993, shortly after discharge from service, the 
veteran filed a claim for service connection for multiple 
conditions, including a low back disability.

An April 1993 VA compensation examination report shows that 
the veteran complained of knee and back pain.  He reported he 
had sustained a low back lifting injury in 1987 and 
subsequently had localized pain about the low back on any 
attempt to lift objects.  He also related he had been aware 
of a constant localized burning or a tingling sensation of 
the dorsal spine after prolonged standing (for longer than 15 
or 20 minutes); and he said that relief was usually obtained 
within thirty minutes of rest.  It was noted that he appeared 
to have scoliosis to the left side, which was associated with 
a right shoulder drop.  Tenderness along the thoracic or 
lumbosacral spine was not indicated.  Range of motion was 
full except for forward flexion; it was noted he could only 
brings his fingertips to within six inches of the floor.  He 
was able to walk on his toes and heels but had difficulty 
performing a deep knee bend because of knee limitation.  With 
respect to his knees, he said, he experienced ongoing knee 
pain which was predominantly on the right side, of a 
progressive nature, and which was aggravated by prolonged 
sitting, standing, walking, or running for more than 50 
yards.  He said his knee pain was occasionally associated 
with some swelling.  On examination of the knees, he had a 
well healed 6 inch medial anterior surgical scar with 
tenderness along the lateral aspect of the right patella 
without effusion or other signs of inflammation.  He had a 
bilateral positive patella sign with normal abduction, 
adduction, Drawer, McMurray, and Apley signs.  X-ray studies 
of the lumbar spine showed that the veteran had an 
essentially negative lumbosacral spine with spina bifida 
occulta of L5.  X-ray studies of the knees revealed evidence 
of previous surgery on the right side, and  the left knee was 
negative.  The examination diagnoses included patellofemoral 
syndrome, status post compression fracture at T7, and spina 
bifida occulta at L5. 

VA medical records, dated in October 1993, show that the 
veteran complained of knee pain, increased stiffness, and 
decreased range of motion.  It was objectively noted he had 
decreased range of motion.  X-rays of the right knee showed 
post surgical changes and a probable bone island about the 
proximal right tibia.  No acute bony abnormalities were 
noted.

A VA progress note, dated in May 1994, shows that the veteran 
complained of right knee pain.  He said he had a previous 
history of patella subluxationpatella femoral syndrome and 
knee surgeries.  He said he now had increased pain with 
prolonged standing and bending.  He also said he occasionally 
had knee swelling.  On physical examination of the knees, he 
had no edema or swelling.  He had a negative drawers sign 
and no neurosensory deficit.  He had good extension and 
flexion and no crepitance.  The assessment was 
chondromalacia.

A May 1994 VA X-ray study of the right knee shows that there 
was no evidence of a fracture.  He had a metallic screw in 
place, and he had a sclerotic bony area about the proximal 
right tibia.  Cystic bone changes were also noted in the 
right fibular head.  X-rays of the left knee showed no 
evidence of fracture or soft tissue abnormality. 

A September 1994 VA compensation examination report shows 
that the veteran complained of bilateral knee pain.  He said 
he had knee pain when squatting, bending, and standing for 
prolonged periods of time.  Aside from surgical scars, there 
were no significant deformities of the knees on examination.  
He had no subluxation, lateral instability, non-union or 
malunion, or loss of motion.  On range of motion of the 
knees, he had 140 degrees of flexion and 0 degrees of 
extension.  X-ray studies of the knees were noted as normal.  
The diagnoses were status post arthroscopy of both knees with 
status post patellar realignment of the right knee with no 
significant residuals.  

The veterans spine was also examined during the September 
1994 VA compensation examination.  The veteran reported that 
he had injured his thoracic spine in a motor vehicle accident 
in 1987.  Since then, he said, he had pain, numbness, and 
tingling in his back.  He also said he had constant low back 
pain which he said was secondary to lifting objects while in 
the military.  On examination of the back, he had no postural 
abnormality or fixed deformities.  His musculature was 
normal.  Range of motion studies were conducted (of the 
cervical and lumbar spine) and it was noted that there was no 
evidence of pain on motion and no evidence of neurological 
involvement.  The diagnoses included chronic lumbar back pain 
syndrome and status post compression fracture of T7. 

An October 1994 VA medical certificate shows that the veteran 
complained of severe pain in both knees and in the back.  He 
also said he had muscle twitches.  It was noted that he had 
been on Motrin for eight years and that such was no longer 
effective in providing pain relief.  X-rays of the knees were 
within normal limits.  On objective examination, he was not 
in acute distress; and he was ambulating with difficulty.  
The diagnostic impressions included chondromalacia.  

VA records, dated in November 1994 show that the veteran 
complained of pain and weakness in both knees since his 
military service.  He also complained of pain in the lower 
and upper back since 1987.  On examination, it was noted he 
had healed operative scars over the anterior aspect of the 
right knee joint.  He had no gross swelling or effusion in 
the knees.  His range of motion of the knees was within 
normal limits but painful.  The assessment was chronic knee 
pain and weakness secondary to a possible cartilage injury.  
X-rays of the knees were noted as within normal limits. 

VA records, dated in February 1995, show that the veteran was 
seen for treatment of low back and knee pain.  

A VA medical record, dated in July 1995, shows that the 
veteran complained of pain, locking, and grinding of the 
knees.  On examination, it was noted he could squat; and his 
musculature was normal.  His range of motion was complete.  
He had a regular drawer sign; and he had no crepitance.  On 
X-ray examination of the right knee, his joint spaces were 
well maintained and his patella had a normal configuration.  
His left knee X-ray was noted as normal. 

A September 1995 VA progress note shows that the veteran 
complained of right knee and back pain.  He related he had 
pain in his knees when walking, standing, and sitting.  He 
reported a history of chondromalacia.

At an October 1995 RO hearing, the veteran testified he had 
no low back problems before service, and during service he 
developed back problems with heavy lifting.  He said he was 
never diagnosed as having spina bifida before or during 
service.  He said he complained of back problems during 
active duty, was treated with medication, and returned to 
duty.  The veteran also noted he sustained a T7 fracture in a 
motor vehicle accident during service, and thereafter he 
noticed that his low back condition became worse.  At the 
time of his discharge, he said, he was not given a thorough 
examination, and after his discharge he continued to have low 
back symptoms and was treated on numerous occasions at the VA 
medical facility.  With respect to his knees, he said he had 
popping, cracking, swelling, and constant instability.  He 
also said he walked with a limp and had asked for a knee 
brace to aid in stability.

A December 1995 VA compensation examination report shows that 
the veteran said he sustained a low back injury while he was 
in the military, secondary to lifting.  Specifically, during 
Desert Storm, he related, he was involved in loading a lot of 
munitions.  He also said he had a gradual worsening of his 
service-connected knee disorders.  He related he had 
undergone surgery on both knees, with only minimal results on 
the right side.  He complained of popping and grinding of the 
knees with pain and discomfort especially when going up and 
down stairs and when squatting.  At times, he said, his knees 
felt as if they would give way.  He also related that if he 
did not stretch his knees, they would lock up.  

On examination of the back, he had tenderness in the mid 
thoracic region.  He had flexion to approximately 80 degrees; 
extension was to 25 degrees; and side bending was to 35 
degrees.  He did have some tenderness in the lower lumbar 
region and spasm was appreciated.  Straight leg raising was 
essentiality unremarkable.  Reflexes were present.  His 
senses appeared to be grossly intact.  He could stand on his 
heels and toes; and he had difficulty squatting secondary to 
discomfort in his knees.  

On examination of the right knee, he had arthroscopic and mid 
line surgical scars.  He had no obvious redness, warmth, 
effusion, or obvious degenerative changes.  His patella 
seemed to tract in a normal fashion.  Range of motion studies 
revealed that his extension was 0 degrees; and flexion was to 
about 130 degrees.  He had some popping and grinding with 
range of motion.  Lateral and medial stress testing was 
essentially unremarkable.  Instability of the knee was not 
indicated.  On examination of the left knee, arthroscopic 
scars were present.  He has no obvious redness, warmth, 
effusion, or degenerative changes.  His patella seemed to 
track within normal limits.  Extension was 0 degrees; and 
flexion was 130 degrees.  On flexion and extension, he had 
some popping and some crepitance grinding of the patella.  
Lateral and medial stress testing were unremarkable.  Drawer 
and McMurrays signs were unremarkable.  No frank instability 
was noted.  

At the December 1995 VA examination, X-rays of the lumbar 
spine revealed spina bifida at S1.  An X-ray study of the 
knees showed a metallic screw in the right proximal tibia; no 
other abnormalities were detected.  The clinical examination 
impressions included 1) an element of lumbar strain (which 
the examiner said was not associated with the T7 injury); and 
2) a history of bilateral chondromalacia (with some abnormal 
cracking of the patella) and residual pain and discomfort 
with crepitance as a result of bilateral arthroscopic surgery 
and patella realignment on the right side. 

A February 1997 VA progress note shows that the veteran had 
stable chondromalacia.

In July 1997, the veteran was scheduled for a Travel Board 
hearing and he failed to report for such.  In August 1997, 
the veteran was scheduled for VA compensation examinations 
and he failed to report for such.

II.  Legal Analysis

A.  Service Connection for a Low Back Disability

The veterans claim for service connection for a low back 
disability is well grounded, meaning plausible; the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with this claim.  38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Congenital or developmental defects are not 
diseases or injuries for VA compensation purposes and may not 
be service connected.  38 C.F.R. § 3.303(c). 

A review of the veterans service medical records shows that 
when he was examined for induction purposes in July 1986, a 
low back disorder was not indicated.  In September 1987, he 
presented for treatment complaining of low back pain, 
secondary to lifting.  On examination of the back, he had no 
deformities; he had full range of motion with pain; and he 
had some spasm in the right lower lumbar region.  The 
assessment was low back pain.  A few weeks later, in October 
1987, he was involved in a motor vehicle accident.  When he 
was treated immediately after the accident, he complained of 
mid and low back pain; and it was noted that he had a known 
history of low back pain with weight lifting.  On 
examination, he had minimal muscle spasms of the lumbar 
spine, and active range of motion of the back with mild low 
back pain.  It was also noted he had a compression fracture 
of the thoracic vertebra at T7 (which is now service 
connected).  The assessment was a low back strain.  Later 
service medical records show that he occasionally complained 
of low back problems, although most of his back complaints 
related to the T7 fracure.  At the October 1992 Medical Board 
examination prior to service discharge, a low back disorder 
was not clinically indicated, although the veteran did 
complain of back symptoms.  The veteran was discharged from 
active duty in February 1993.  

In February 1993, in the same month as his service discharge, 
the veteran filed for service connection for  a low back 
disorder.  Post-service medical evidence shows that when the 
veteran was examined for VA compensation purposes in April 
1993, shortly after his discharge from service, he was 
diagnosed as having spina bifida occulta at L5.  In September 
1994, he was again examined by the VA, and the diagnosis was 
chronic lumbar back pain syndrome.  The most recent VA 
compensation examination was performed in December 1995 and 
reflects a diagnosis of an element of a lumbar strain; there 
was also X-ray evidence of spina bifida

In his written statements and hearing testimony, the veteran 
has described persistent low back symptoms since service.

The spina bifida occulta of the low back, shown on VA 
examinations, is a congenital or developmental defect, and 
such may not be service connected.  38 C.F.R. § 3.303(c); 
Thibault v. Brown, 5 Vet. App. 520 (1995); Blanchard v. 
Derwinski, 3 Vet. App. 300 (1992).)  The question remains as 
to whether there is a superimposed low back disability which 
might be service connected.  The evidence shows several 
episodes of low back strain and pain during active duty, and 
in the same month as his service discharge the veteran filed 
a VA claim asserting he had low back problems from service.  
He has also given a credible account of persistent low back 
symptoms since service.  VA examinations since service 
document ongoing low back problems, and the latest diagnosis 
(aside from spina bifida) is lumbar strain.  

The Board finds there is satisfactory evidence of continuity 
of symptomatology of chronic lumbar strain since service.  
38 C.F.R. § 3.303(b); Rose v. West, 11 Vet.App. 169 (1998).  
Bearing in mind the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board concludes that chronic lumbar strain was 
incurred in service, warranting service connection.

B.  Increased Ratings for Right and Left Knee Disabilities

The veteran's claims for increased ratings for his service-
connected knee disorders are well grounded, meaning 
plausible.  All relevant facts have been properly developed 
to the extent possible and, therefore, the VA's duty to 
assist the veteran has been satisfied.  38 U.S.C.A. 
§ 5107(a).  The Board notes that the veteran failed to report 
for the last scheduled VA compensation examination.  The duty 
to assist is not a one-way street, and the veteran has not 
fulfilled his duty to cooperate in this matter.  38 C.F.R. 
§§ 3.326, 3.327, 3.655; Olson v. Principi, 3 Vet. App. 480 
(1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When rating the veterans service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Limitation of flexion to 60 degrees is rated 0 percent.  
Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension to 5 degrees is rated 0 percent.  
Extension limited to 10 degrees warrants a 10 percent 
evaluation.  Extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5261 (1998).

Slight impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  38 C.F.R. 
§ 4.71a, Code 5257.

A review of the veterans service medical records shows that 
he was diagnosed as having bilateral patellofemoral syndrome 
in 1986, shortly after his enlistment to service.  In 1991 he 
underwent bilateral knee arthroscopy with a lateral release.  
Thereafter, he continued to experience knee problems and 
underwent further treatment, including surgery in 1992 
consisting of a medial capsular plication and a tibial 
tubercle transfer of the right knee.  At a 1992 Medical Board 
examination, the diagnoses included patellofemoral syndrome.

Post-service medical evidence includes an April 1993 VA 
compensation examination report, which was performed a few 
months after his service separation.  During the examination, 
he related, he had knee pain and occasional swelling.  On 
examination of the knees, it was noted he had a well-healed 
surgical scar of the right knee which was tender but not 
effused or inflamed.  The diagnosis was patellofemoral 
syndrome.  X-ray studies of the right knee revealed evidence 
of previous surgery; and X-rays of the left knee were 
negative.  In September 1994, the veteran was again examined 
by the VA.  It was objectively noted that aside from surgical 
scars, there were no significant deformities of the knees.  
He had no subluxation, lateral instability, non-union or 
malunion, or loss of motion.  X-rays of the knees were noted 
as normal.  The diagnoses were status post arthroscopy of the 
knees with status post patellar realignment of the right knee 
with no significant residuals.  Subsequent VA medical 
records, dated in 1994, show that the veteran complained of 
severe knee pain and weakness, and was variously diagnosed as 
having chondromalacia and chronic knee pain and weakness 
secondary to a possible cartilage injury.   

The most recent VA compensation examination was performed in 
December 1995.  During the examination, the veteran 
complained of pain, instability, locking, popping, and 
grinding of the knees.  On objective examination of the knee, 
it was noted he had surgical scars; however, no abnormalities 
with respect to such were noted.  He had no obvious redness, 
warmth, effusion, or obvious degenerative changes of the 
knees.  His patellae seemed to track in a normal fashion.  
Range of motion studies of the knees were performed, 
revealing he had 0 degrees of extension and 130 degrees of 
flexion, bilaterally.  It was also noted that he had some 
popping and grinding with flexion and extension.  Lateral and 
medial stress testing was unremarkable.  No frank instability 
was noted.  The impressions included a history of bilateral 
chondromalacia (with some abnormal cracking of the patella) 
and residuals of bilateral arthroscopic surgery and patella 
realignment on the right side, including pain and discomfort 
with crepitance.

The Board finds that the aforementioned evidence shows that 
the veterans range of the motion of the knees is 0 to 130 
degrees, which is only slightly less than normal (i.e., 
normal equaling 0 to 140 degrees).  See 38 C.F.R. § 4.71, 
Plate II.  If the knee disorders were strictly rated on the 
basis of limitation of motion, it would be rated zero percent 
under Codes 5260 and 5261.  However, considering the 
objective demonstration of pain, discomfort and crepitance 
during the 1995 VA compensation, a 10 percent rating per knee 
(which the veteran has already been assigned) is justified.  
See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5260, 5261.  

With regard to the other factors (lateral instability or 
subluxation) that are relevant in rating the veteran's knee 
disorders, there is no objective evidence which shows that he 
has either symptom.  Significantly, neither one was 
demonstrated during the December 1995 VA examination.  
Consequently, an increased rating under Code 5257 is not 
warranted. 

Since the preponderance of the evidence is against the 
veteran's claims for increased ratings for right and left 
knee disorders, the benefit of the doubt doctrine is not  
applicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for chronic lumbar strain is granted.

An increased rating for a right knee disorder is denied.

An increased rating for a left knee disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
